Abatement Order filed October 11, 2018




                                        In The

                    Fourteenth Court of Appeals
                                      ____________

                              NO. 14-18-00647-CR
                                      ____________

               HORACE JOSEPH RANDOLPH II, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 458th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCR-068193

                            ABATEMENT ORDER

      Appellant is represented by retained counsel, Lee D. Cox The reporter’s
record has not been filed in this appeal. Court reporter Tiffany Pino Newell has
informed the court that appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
This court is unaware whether appellant is entitled to proceed without the payment
of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following
order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of the 458th District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, and counsel for the State shall
participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if necessary. The judge shall see that a record
of the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a record of the hearing and a supplemental clerk’s
record containing the findings and conclusions. The transcribed record of the hearing
and the court’s findings and conclusions shall be filed with the clerk of this court by
November 13, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.

      If the reporter’s record is filed on or before November 13, 2018, no
hearing need be held.



                                    PER CURIAM